ORDER
This case came before the court for oral argument November 5, 1991, pursuant to an order that had directed the parties to appear and show cause why the issues raised should not be summarily decided.
After hearing the arguments presented by Peter Van Daam (Van Daam) and by counsel for Rhode Island Hospital Trust National Bank, we conclude that the entry of summary judgment by the trial justice was completely supported by the record presented to him. The affidavit presented established the fact that no mortgage payments have been made from April 14, 1987 through December 5, 1989. Consequently the mortgage was in default. A purported sight draft presented by Van Daam in payment of the mortgage has not been honored. Therefore the mortgage has clearly been in default, thus triggering the right of the mortgagee to foreclose.
The Van Daams presented no sworn statement or affirmation in opposition to the affidavit filed by the plaintiff. Such information would be well within the knowledge of the Van Daams and would not require discovery.
For the foregoing reasons the defendants’ appeal is hereby denied and dismissed.